   Case 3:20-mj-00913-RAR Document 1-1 Filed 10/26/20 Page 1 of 9




                            UNI'|ED STATES DISTRICT COURT
                              DIS'|RICT OF CONNECTICUT

STATE OF CONNECTICUT                                                             ß:wWffifw eMK
                                                             ss: Hartford, October 23,2020
County of Hartford


               AFFII}AVIT'I      SI]PI}ÛR'T OF A CRIMTN           CÛMì}LÀINT
                                 ANlp ÄRREST WARRANT

       I, Abraham J. Raymond, being duly sworn, hereby depose and state     as   follows

                                      INTRODUCTION

       l.     I   am a Special Agent with the United States Department of Veterans Affairs

("V4"), Office of Inspector General ("OIG"),   and have been so employed   for over two years,

As a Special Agent of the VA OIG, I am a federal law enforcement agent, authorized                 to


investigatecriminaloffensesrelatingtotheVA. PriortojoiningtheVAOlG,Iwasemployedas

an Active Duty Special Agent with the Department of the Air Force, Office of Special

Investigations("OSI")forapproximatelysixyears, Duringmylawenforcementcareer, I have

received extensive law enforcement training, This training has included completing the Federal

Law Enforcement Training Centers' ("FLETC") Criminal Investigator Training Program and

FLETC advanced courses: Environmental and Economic Crimes Course and Procurement Fraud

InvestigatorsTrainingProgram. Additionally,ldeployedtoSouthwestAsiaasamemberofthe

International Contract Corruption Task Force where I investigated fraud and corruption affecting

Department of Defense assets.

       2.     In addition to my training,I have had experience in the investigation        of various

violations of federal law including mail fraud, wire fraud, false claims, and theft of government

funds; among others, Since joining the VA OIG,           I   have participated in several fraud
    Case 3:20-mj-00913-RAR Document 1-1 Filed 10/26/20 Page 2 of 9




investigations   as a case agent ând   in a subsid iary   ro   le. I have also participated in the   preparatio n

and/or execution of numerous criminal complaints and arrest warrants.

       3.        I am an investigator or law enforcement officer of                 the United States within the

meaning of lB U,S.C. $ 2510(7) in that I am empowered by law to conduct investigations                   of and

to make arrests for offenses enumerated in       18   U.S,C. $ 2516.

       4.        Currently, I am the case agent in an investigation involving a scheme to defraud

the VA by altering U.S. Department of Ilomeland Security ("DHS") and U.S. Coast Guard

("USCG") service member discharge documents                           to obtain unauthorized VA        disability

compensation benefits.

       5,        I submitthis affidavit in supportof           a   criminal complaint authorizingthe arrest of

DERRICK BREWER ("BREWER") for Theft of Government Funds, in violation of 18 U.S.C.                              $


641 andFalsestatements,inviolation 1BU.S.C. $ 1001(the"TARGETOFFENSES").

       6.        The information contained in this affidavit was ga{hered in the course of an

ongoing investigation conducted by the VA OIG and the U.S. Coast Guard Investigative Ser"vice

("CGIS"). Thisaffidavitsetsforthfactsandevidencethatarerelevanttotherequestedcriminal

complaint and arrest w arranT, but it does not set forth all of the facts and evidence that have been

gatheredduringthecourseoftheinvestigationofthismatter. Rather,Ihavesetforthonlythose

facts that I believe are necessary to establish probable cause.

       7   .     For the reasons outlined in this Affidavit, there is probable cause to believe, and I

do believe, that BREWER has engaged in a violations of the TARGET OFFENSES.

                                        RELEVANT STATUT]Ð$

        8,       Title I B, Un ited States Code, Section           641 , states in pertinent part:




                                                        2
       Case 3:20-mj-00913-RAR Document 1-1 Filed 10/26/20 Page 3 of 9




                   Whoever receives, conceals, or retains the same with intent to convel't it to his use
                   or gain, knowing it to have been etnbezzled, stolen, purloined or converted-Shall
                   be fined under this title or imprisoned not more than ten years, or both . , .

           9       Title   I B, United States Code, Section 1001, states in pertinent part:

                   . . . [W]hoever, in any matter within the jurisdiction of the executive, legislativ e,
                   or judicial branch of the Government of the Unitecl States, knowingly and
                   willfully-(l)    falsifies, conceals,orcoversup by anytrick, scheme, or device a
                   material f act; (2) makes any materially false, frctitio us, or frau du lent statement o r
                   representation; or (3) makes or uses any false writing or docum e nt kn ow in g th e
                   same to contain any materially false, fictitious, or fraudulent statement or entry;
                   shall be fined under this title, imprisoned not more than five years . , . or both.

                                                   PROJ3AELE ÇAUSE

                                                 General Crim        ìn a I Sc he   me

           10.      My investigation revealed that on or about March 9, 2018, BREWER submitted                              a


Certificate of Release or Discharge from Active Duty, commonly referred to                          as a   "DD-2 1 4," to

the VA, Hartford Regional Office ("VARO"), the VA office responsible for overseeing VA

benefits, healthcare and cemetery service for the Connecticut Region.l The document was

provided to the         VA electronically through the Veteran's Service Organization, Disabled
American Veterans ("DAV"¡.2 BREWERprovidedthe documentto the VA forthe purpose                                            of

establishing his eligibility to receive disability compensation benefits                         for   service-connected

disabilities.3 The DD-214 subrnitted by BREWER indicated that he was discharged from the

USCGonoraroundJanuary lL,20l2withacharacterizalionof serviceof"Honorable." Ott or

about March 27, 2018, BREWER submitted a claim to the VA via VA Form 2l-526F,2,

Application for Disability Compensation and Related Compensation Benefits. BREWER

identified ten service-connected disabilities on the form and checked block 8A of the form wh ich

'ADD-2 l4isamilitarydocumentprovidedtoaservicememberupontheirdischargefrommilitary                            service. An
individualthat completes at least 90 days of m ilitary service is entitled to receivea DD-214. The form c onta in s a
summary ofa servicem ember's period of service.
2
  DAV is a national non-profit organization that a ssists veterans in the filing an d preparation o f c la irn s re la te d to
their veteran stahrs.
3
    A service-connected disability   is   any dìsability or a ilm ent caused or d eveloped upon a servicem ember during their
time of service,

                                                                 J
    Case 3:20-mj-00913-RAR Document 1-1 Filed 10/26/20 Page 4 of 9




indicated that at the time the form was filed, BREWER was homeless or at risk for being

homeless. Additionally, BREWER indicated that he wanted the claim to be considered for rapid

processing. BREWER signed the folm in block 274 which followed a lengthy claim

certification block which included language essentially indicating that BREWER certified that

the information contain in the claim is tnle and accurate to the best of his knowledge.

       I   1   .   Following in-person physical examinations by the VA, BREWER was awarded                      a


service-connected disability ratìng      of   80% on or around February 21,2019, The awarded

benefits were documented by the VA through a rating decision. A rating decision is a document

provided to the veteran and containecl in     a   veteran's officialVA file that outlines how the            VA

arrived at the decision and what evidence was used to determine eligibility, The DD-214

submitted by BREWER and the VA Form 21-52682 BREWER submitted to initiate the claim

were listed in the evidence section of the rating decision, On February 21,2019, based on

information BREWER provided to VA, he was awarded approximately                  $I   ,631.69 in monthly

VA benefit payments. These payments were tax fr'ee. Additionally,                     BREWER received

approximately $19,180.32 in backpay which represented the compensation BREV/ER would

have received had he obtained his 80%             VA disability rating on the date he filed his claim or

made the VA aware that he intended to file a claim. Following BREWER's initial rating

decision, he filed additional claims with VA for IndividualUnemployability, additional service-

connected disabilities and additional compensation entitlements for his dependent children,

These additional claims resulted in BREWER's monthly compensation award being increased to

approximately $2,777.52, and his disabiliry rating increased to 90o/o. Between approximately

F-ebruary 21, 2019 and September     3   0, 2020, BREWER received approxim ate         ly   $ 6 9, 5 8   4. I 6 in

VA funds.



                                                       4
    Case 3:20-mj-00913-RAR Document 1-1 Filed 10/26/20 Page 5 of 9




        12.     On oraboutFebruary 20,2020,the VARO received BREWER's military records

directly from the USCG.4 'l'hcse USCG records contained his DD-214. When representatives

from the VARO compared the DD-214 located in BREWER's USCG records to the DD-214

submitted by BREWER in supporlof his claim forservice-connecteddisability compensation,

theydeterminedthatthetwodocumentsweredifferentandthattheDD-214received from the

USCG indicated that BREWER was discharged from the USCG under "Other Than Ho no rable

Conditions." Following     a shofi investigation by the   VARO staff, this matter was referred to my

office for further investigation.

        13.     Duringnry investigation,I conducted interviews of VA employees who work at

the Veteran's Service Center located in Harlford, Connecticut, These employees are well-versed

and highly trained in the    VA clairns process and governing policies         as they apply   to service-

connected disability compensation. One of my intervievr's was with an individual described

herein as "D.J." and whose identity is known in full to me. D.J. is a Benefits Coach at the

VARO Veteran's Service Center'. Through speakingwith D.J.,I determined that veterans who

received acharaclerization of discharge of "OtherThan Honorable Conditions" are not eligible

to receive financial compensation for service-connected disabilities.s D,J, stated that the VA

serves a diverse population thatoften relies heavily on      theirVA compensation to live, for that

reason benefits are often awarded through rapid claims processing where the veteratr can provide

evidencetosubstantiatetheireligibilitytoreceivebenefitsfromtheVA,toinclude                     aDD-214,

prior to the receipt of official documentation from the veteran's branch of serv ice. D. J. stated

that in instances where a veteran ind icated that they are either homeless or at risk f o r    beco   min g

homeless, such as in BREWER's claim, the Veteran's Service Center attempts to further

a
  These documents were not originaþ receivedby the VARO prior to processing BREWER's clainr ìn part d u e to
B REWER's request for "rap id" pro cessing.
5
  Veterans who are discharged"OtherThan Honomble Conditions"m ay still be entitled to VA medical care.

                                                     5
    Case 3:20-mj-00913-RAR Document 1-1 Filed 10/26/20 Page 6 of 9




expedite those claims. D,J. stated that he reviewed BRE'WER's claim folder and that                if
BREWER was discharged from the USCG uncler "Other Than Honorable" conditions,                  as


depicted on the nO-Zl+ the    VA received from the USCG, BREWERwoulcl nothave                been

entitled to receive financial compensation from the    VA.   D.J, stated that in some instances,   a


veteran who was originally discharged under dishonorable conditions could petition their former

branch of serviceto upgrade the status oftheir discharge. D.J. stated thatdischarge upgrades are

accomplished through a board or panel and that new discharge documents are issued to the

veteran upon the approval of a discharge upgrade. As described in fur:ther detailbelow,   I could

find no evidence that BREWER ever applied for snch an upgrade.

       14.    I compared the DD-214 BREWER provided to the VA with the DD-214 provided

to the VA by the USCG. Additionally, investigators obtained a copy of BREWER's DD-214

directly from his USCG electronic personnel    file.   The document obtained from BREWER's

USCG electronic personnel file was identicalto the DD-214 provided to the VA by the USCG.

The DD-2 I 4 submitted by BREWER directly to the VA and the DD-2 i 4 obtained directly       from

the USCG are identical except for the information contained in blocks 24 and 28 of the

documents,. Block24 istitled CharacterofService andblock2S istitled Narrative        Reasonfor

Separation. Block 24 on the DD-2i4 submitted by BREWER to VA contains the word

"Honorable"andblock2Scontainstheword"Medical." IntheDD-2l4providedbytheUSGC,

block 24 contains the phrase, "Under Other Than Honorable" and block 28 contain s the phrase

"IJnacceptable Conduct."

       15.    Blocks 24 and28 arelocated inthe bottomportion       ortheform. In the DD-214

submitted by BREWER, the bottom portion of the form is distorted and does not align       with the

rest of the document, I know based upon my training and experience that    when a document is



                                               6
    Case 3:20-mj-00913-RAR Document 1-1 Filed 10/26/20 Page 7 of 9




edited or altered eitlier with a copy machine or through computer editing software, the process   of

editing the docurnent can skew the layout of the document.

       16.       During my investigation I obtaine<J and reviewed several relevant docum ents. A

review of BREWER's USCG records revealed he was discharged under "Other Than Honorable

Conditions" on oraround January 12,20l2,followinghis convictions forviolating Uniformed

Code of Military Justice ("UCMJ") Articles: Article 107 (False Official Statement); Article

1l2A (Introducing A Controlled Substance To An Installation); and Articles 121 and 123
(Larceny and Falsely Altering Coast Guard Money Orders V/ith Intent To Defraud),6

        11. Prior to the initiation of this investigation, the VARO sent BREWER
correspondence regarding the characterization'of discharge that was indicated on the DD-214

that was provided to the VA from the USCG and how it differed from the documents BREWER

submitted with his claim       for   service connected disability compensation. During the

correspondence, the     VA asked BREWER to submit any evidence that he had to support             his

discharge was characterized as "l{onorable." In response, BREWER submitted a handwritten

statement in supporl of his claim to the   VA.   In the statement, BREWER claimed, among other

things, that his characterization of discharge was "upgraded" in 2014.

        I   B,   Both DD-214s listthe same issuing individual, an individualdescribed herein as

"K,J." and whose identity is known in full to me, in block 22, fitled "Official Authorized to

Sign." Specifically, the block reads, "[K.J.], YNl, USCG, BYDIR" with an ink signature above

the title information. A review of USCG records and information systems revealed that K.J.,

now holding the rank of Chief Warrant Officer 2, USCG, was the individual that              issued

BREWER's USCG DD-214 in January of 2012, During an interview with law enforcement, K.J.


6
  TheUCMJis federal law,enacûedby Congressaspartof theUnitedStatesCode. TheUCMJdefinesthemilitary
justice system and lists criminaloffenses undermilitary law.

                                                   7
     Case 3:20-mj-00913-RAR Document 1-1 Filed 10/26/20 Page 8 of 9




reviewed the DD-214 BREWER provided to the VA and the DD-214 contained in his USCG

records. K.J. stated that she was the individual that signed and issued the documents.                                     K..1.


reviewedthedocumentsanddeterminedtheDD-2l4submittedbyBREWERtotheVAwas not

authentic. K.J,statedthatblock2S("NarrativeReasonforSeparation"),whichappeared                                          to   be

edited/altered with the word "Medical" in the block, was not consistent with how medical

dischargesweretypically clocumented. Additionally,K.J. advisedthatblock26 of both DD214s,

which denoted the "separation Code" of the service member's discharge, contained the code

"KNC," According to K.J,, "KNC"                   is consistent r,vith a discharge related to misconduct, not                  a


medical discharge. Further, K,J. advised that block 27 of both DD2l4s, which denoted the

"Reentry Code" associated with the service rnember's discharge, contained code "R84."

Reentry Code "RE4" represents that the member was not eligible to rejoin the military.

AccordingtoK.J.,thiswouldnotbeconsistentwithmostrnedicaldischarges. K.J. also stated

that she had never participated in any discharge upgrade boards.

          19.      Investigators queried USCG Personnel and Headquarters sections to determine

whether BREWER's characteúzation of discharge had been upgraded after his                                 d   ischarge from

the USCG. There was no record of any Board for Correction of Military Records ("BCMR")

related to a discharge upgrade for BREWER.7. Additionally, the representative advised that it

was standard practice to include any finaldecisions in a USCG member's electronic personnel

file. A query of BREWER's              personnel file did not reveal any records of a BCMR.




TABCMRisapanelofseniorservicemembersthatreviewsthecircumstancessurroundinga                                   servicemember
dìscharge for potential upgrade. Theseboards typically review cases in which a membff wa s d is c harge d a fter a
poriocl of honorab lc sc¡vice for circunrstar¡c€s that sre r o longera vRlid rea son liir cliscbnrge (c,g., v iolat ions o f th e
"I)on'tAsk, l)on'tTell"pulicy,orinstancesofsimpleusemariuana). Basedonrìlytlailtingilndexpcrienceand m
knowledge of this investigalion, upgrades following a criminal conviction under the UCMJ are rare.

                                                                8
    Case 3:20-mj-00913-RAR Document 1-1 Filed 10/26/20 Page 9 of 9




                                        Ide nliJÌcatío n of          S usp   ect

          20.   The Social Security Number ("SSN") contained in BREWER's USCG records is

the same SSN that was used to file his VA claim. I queried the Massachusetts Registry of Motor

Vehicles ("MA-RMV") using BREWER's SSN as displayed in his USCG records and VA

records and obtained his Driver's License photograph.                          I   reviewed of BREWER's Veteran

Health Identification Card ("VHIC") which is associated with the same SSN and contains                                          a


photograph which appeared to depictthe sarne individual                      as that contained in         BREWER's MA-

RMV records.

                                                         CONCLUSION

          21.   Based on the foregoing, there is probable cause to believe, and                                      I do believe,

that from on or about March 9, 2018 through on or about September 30, 2020,
BREV/ER committed a violation of the Target Offenses and that a warrant should issue for his
                                                                                       Digìtally signed by Âbrahsm

arrest.                                                              Abraham J         J, Rãyñond 1573003
                                                                                       Oqlù: 2020.10.23 14:38:50
                                                                     Raymond 1573003
                                                                                       "tl4'00'


                                                                     Abraham J. Raymond
                                                                     Special Agent, VA OIG



The truth of the fbregoing affidavit has been attested to me by Special Agent Abraham Raymond
over the telephone on this 23d day of October, 2020, a|HarTford, Connecticut.

                                           bv RobertA'
Robert A. Richardron     Riili3iå,flsned
                         D   atei 2020.10.23   1   6:34:23 -04'00'

HONORABLE ROBERT A, zuCHARDSON
LI¡IITED STATES MAGISTRATE JUDGE




                                                                9
